Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 April 2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2 and 11 are objected to because of the following informalities:  
Claims 2 and 11 both end in a semicolon. Per MPEP 608.01(m):
The claim or claims must commence on a separate physical sheet or electronic page and should appear after the detailed description of the invention. Any sheet including a claim or portion of a claim may not contain any other parts of the application or other material. While there is no set statutory form for claims, the present Office practice is to insist that each claim must be the object of a sentence starting with "I (or we) claim," "The invention claimed is" (or the equivalent). If, at the time of allowance, the quoted terminology is not present, it is inserted by the Office of Data Management. Each claim begins with a capital letter and ends with a period.

  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,631,048 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Instant Application 16/852858
US Patent No. 10,631,048 B2
1. A method for remote rendering web content on a media device, the method comprising:

(2. The method of claim 1, further comprising:
transmitting a request for the web content to a server; and
receiving, at a source device, a response to the request.)

generating, using a hardware processor of a source device, a first content layer 
(3. The method of claim 1, further comprising generating the set of drawing commands based on a response to a request for the web content to a server.)
(4. The method of claim 1, further comprising retrieving the at least one encoded content item based on a response to a request for the web content to a server.)

transmitting, from the hardware processor of the source device to a digital media receiver, the first content layer and the second content layer; and

causing the web content to be presented on the media device, via the digital media 




transmitting a request for the web content to a server;
receiving, at a source device, a response to the request;

generating, using a hardware processor of the source device, a first content layer based on the response and a second content layer corresponding to the web content that comprises at least one encoded content item based on the response;
(2. The method of claim 1, further comprising generating the set of drawing commands based on the response.)
(3. The method of claim 1, further comprising retrieving the at least one encoded content item based on the response.)


transmitting, from the hardware processor of the source device to a digital media receiver, the first content layer and the second content layer; and

causing the web content to be presented on the media device, via the digital media 

obtaining a first plurality of encoded frames based on a response to a request for the web content to a server; and
presenting the web content on the source device based at least in part on the first plurality of encoded frames.
4. The method of claim 1, further comprising:
obtaining a first plurality of encoded frames based on the response; and

presenting the web content on the source device based at least in part on the first plurality of encoded frames.
6. The method of claim 5, further comprising generating a third content layer that comprises a video stream, wherein the video stream includes the first plurality of encoded frames.
5. The method of claim 4, further comprising generating a third content layer that comprises a video stream, wherein the video stream includes the first plurality of encoded frames.
7. The method of claim 6, wherein the video stream includes transcoded video content generated based on the first plurality of encoded frames.
6. The method of claim 5, wherein the video stream includes transcoded video content generated based on the first plurality of encoded frames.
8. The method of claim 5, further comprising:
receiving a second plurality of encoded frames;

transmitting, from the hardware processor of the source device to the digital media receiver, the fourth content layer.

receiving a second plurality of encoded frames;

transmitting, from the hardware processor of the source device to the digital media receiver, the fourth content layer.

receiving, at the source device, a user input having text content;
generating at least one drawing command corresponding to the user input; and
causing the text content to be rendered on the media device based at least in part on the at least one drawing command corresponding to the user input.
8. The method of claim 1, further comprising:
receiving, at the source device, a user input having text content;
generating at least one drawing command corresponding to the user input; and
causing the text content to be rendered on the media device based at least in part on the at least one drawing command corresponding to the user input.


Claims 10-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-21 of U.S. Patent No. 10,631,048 B2, similarly as Claims 1-9 above.

Claims 1-19 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,0075,761 B2. As the ‘048 Patent above is subject to a Terminal Disclaimer with respect to the ‘761 Patent, and since the ‘761 Patent anticipates the limitations of the ‘048 Patent, the claims of the ‘761 Patent similarly anticipate the limitations of the instant Application.

Claims 1-19 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,635,393 B2. As the ‘048 Patent above is subject to a Terminal Disclaimer with respect to the ‘393 Patent, and since the ‘393 Patent anticipates the limitations of the ‘048 Patent, the claims of the ‘393 Patent similarly anticipate the limitations of the instant Application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 11
Claim 2 recites: “receiving, at a source device…” which is indefinite as Claim 1, upon which Claim 2 depends, has previously recited ‘a source device’. As such, the use of the article ‘a’ in Claim 2 preceding ‘source device’ makes it indefinite as it is unclear if the ‘a source device’ of Claim 2 necessarily refers to the source device of Claim 1 or refers to another device entirely. Appropriate correction is required.
Claim 11 suffers similar deficiencies as Claim 2.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 10, 12-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mittal (US 2012/0054616 A1) (as provided by the IDS submitted on 20 April 2020, hereinafter Mittal), in view of Imai et al. (US 2009/0109337 A1) (as provided by the IDS submitted on 20 April 2020, hereinafter Imai).

Regarding Claim 1, Mittal discloses a method for remote rendering web content on a media device, [ABST; 0019: method and system for facilitating viewing of web page from a hand-held screen to a larger video screen] the method comprising:
generating, using a hardware processor of a source device, [Figs. 1-3; 0032, 0035-36: request for Internet web page from web page server 116 (i.e., source device)] a first content layer corresponding to the web content and a second content layer corresponding to the web content that comprises at least one encoded content item; [Figs. 1-3; 0032: where HTML code for web page may include video and non-video elements that may be encoded, included encoded graphics and encoded video (wherein the various elements may be considered to be different layers of the content)]
transmitting, from the hardware processor of the source device to a digital media receiver, the first content layer and the second content layer; [Figs. 1-3; 0041-46: user may choose to project content to video display 100, where the various data for the webpage may be transmitted to a video browser client 138 (i.e., a digital media receiver) to transmit to large display 100; 0009, 0017: where it is understood that a larger video screen may be a television device; 0028: where video browser client 138 is some media player connected to video display 100] and
 [Figs. 1-3; 0041-46: user may choose to project content to video display 100, where the various data for the webpage may be transmitted to a video browser client 138 (i.e., the digital media receiver) to transmit to large display 100; 0009, 0017: where it is understood that a larger video screen may be a television device]
Mittal fails to explicitly disclose a first content layer corresponding to the web content that comprises a set of drawings commands and a second content layer corresponding to the web content that comprises at least one encoded content item. (Emphasis on the elements of the limitations that are not explicitly taught or disclosed by Mittal).
Imai, in analogous art, teaches a first content layer corresponding to the web content that comprises a set of drawings commands and a second content layer corresponding to the web content that comprises at least one encoded content item.  [0027, 0062: it is understood that the HTML file of a Webpage contains information regarding the layout/structure of a given webpage, which is utilized by a web browser of a computing device to construct and display the webpage such as that of Mittal above – i.e., the retrieve HTML files create the ‘drawing commands’ for the website (where it is already understood from Mittal above that HTML files contain both image/video and non-video elements, and where the various elements could constitute different layers of the website)]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Mittal with the teachings of Imai to generate [Imai - 0027, 0062]

Regarding Claim 3, Mittal and Imai disclose all the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
Furthermore, Mittal discloses comprising generating the set of drawing commands based on a response to a request for the web content to a server. [Mittal – Figs. 1-3; 0032, 0035-36: request for Internet web page from web page server 116 (where under BRI web page server may comprise the source device itself)]

Regarding Claim 4, Mittal and Imai disclose all the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
Furthermore, Mittal discloses retrieving the at least one encoded content item based on a response to a request for the web content to a server. [Mittal – Figs. 1-3; 0032, 0035-36: request for Internet web page from web page server 116 (where under BRI web page server may comprise the source device itself); 0035-0039: control browser client 106 (i.e., source device) receives HTML code for requested web content/web page, in addition to any non-video and video objects of web page]

Regarding Claim 10, Claim 10 recites a system that performs the method of Claim 1. As such, Claim 10 is rejected similarly as that claim, mutatis mutandis.

Regarding Claim 12, Mittal and Imai disclose all the limitations of Claim 10, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 12 recites nearly identical as Claim 3 and is rejected similarly as that claim.

Regarding Claim 13, Mittal and Imai disclose all the limitations of Claim 10, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 13 recites nearly identical as Claim 4 and is rejected similarly as that claim.

Regarding Claim 19, Claim 19 recites a CRM that performs the method of Claim 1. As such, Claim 19 is rejected similarly as that claim, mutatis mutandis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J KIM/Primary Examiner, Art Unit 2421